Citation Nr: 0014252	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Determination of a proper initial rating for status post 
right knee anterior cruciate ligament (ACL) reconstruction, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1994 to March 
1997.  His appeal comes from an April 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's right knee status post ACL reconstruction 
is manifested by pivot shift or glide, patella baja, reactive 
synovitis, with some grinding and clicking along the 
posterior medial joint, slight laxity, and slight 
instability.  

3.  The veteran's right knee disability is also manifested by 
pain to the medial and lateral aspect and on motion which 
functionally limits extension to approximately 10 degrees. 


CONCLUSIONS OF LAW

1.  The schedular criteria for assignment of initial rating 
in excess of 10 percent for right knee status post ACL 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for an initial rating of 10 percent have 
been met for right knee limitation of extension.  38 C.F.R. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran's initial 
rating of 10 percent for a right knee disability was proper.  
As a preliminary matter, the Board finds that the veteran has 
presented a claim that is plausible when taken in the light 
most favorable to the claim; it is, therefore, well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Based on the veteran's dissatisfaction with the initial 
rating assigned by the RO, the Board finds that the veteran 
has presented a claim that is well grounded.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also 
finds that VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claim, including a compensation examination.  Therefore, no 
further assistance to the veteran is required under 
38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by rating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10.  If there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an award of service connection for a disability 
has been granted and the assignment of an initial rating for 
that disability is disputed, separate ratings can be assigned 
for separate periods of time based on the facts found.  In 
other words, the ratings may be "staged."  Fenderson, 12 
Vet. App. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing and weight-bearing, 
are related considerations.  38 C.F.R. § 4.45.

Service connection for the veteran's right knee condition was 
established in April 1998, and the RO assigned an initial 
rating of 10 percent under Diagnostic Code (DC) 5257.  Under 
DC 5257, recurrent subluxation or lateral instability, 
slight, warrants a 10 percent rating.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating is warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257.

Under DC 5260, limitation of flexion of the leg to 45 degrees 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for limitation of flexion of the leg to 30 degrees, 
and a 30 percent rating, the maximum allowable under the 
schedular provisions, is warranted for limitation of flexion 
of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under 
DC 5261, limitation of extension of the leg to 10 degrees 
warrants a 10 percent rating.  A 20 percent rating is 
warranted for limitation of extension of the leg to 15 
degrees.  A 30 percent rating is warranted for limitation of 
extension of the leg to 20 degrees.  A 40 percent rating is 
warranted for limitation of extension of the leg to 30 
degrees.  A 50 percent rating, the maximum allowable under 
the schedular provisions, is warranted for limitation of 
extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

According to a January 1997 operative report, the veteran's 
knee had instability and a failed ACL graft.  The examiner 
noted a definite pivot shift or glide, normal collateral 
ligaments, nearly full extension which missed 4 or 5 degrees, 
normal patellofemoral joint, lateral weightbearing 
compartment, and medial weightbearing compartment, with 
normal lateral and medial menisci.  The examiner did note an 
intense reactive amount of synovitis, which he shaved.  It 
was cleaned up of fragments of tissue and the surgeon wanted 
to wait for a few months to see if the knee would become 
cool, quiet, and painless.  The surgeon believed that the 
likely mechanism of failure was either trauma or a misplaced 
femoral tunnel and perhaps an inadequate notchplasty.  Later 
that month, the surgeon removed the staples.

A January 1997 sports clinic note indicated full range of 
motion of the right knee, described as 0 degrees extension to 
95 degrees flexion, with no pain, redness, or swelling. 

The veteran underwent a VA examination in August 1997.  The 
examination report reflects the veteran's history of a knee 
surgery and his complaints of constant right knee pain, and 
that his usual job was as a laborer (cement, construction, 
and truck driver).  The veteran stated that his knee buckled, 
but that it did not lock up on him.  Examination revealed 
that the veteran's knee had mild edema with no effusion or 
gross bony deformity, 1/2+ laxity per drawer, 1/2  to 1+ laxity 
per valgus stress, negative laxity per varus stress, negative 
McMurray's, and that the right knee extension and flexion 
exercises (10 repetitions) produced reactive pain (groans, 
moans, facial grimacing, and flinching).  The knee had no 
incoordination, no excessive fatigue, and no further no loss 
of range of motion with exercise.  Flexion of the right knee 
was 112 degrees (140 is normal) and extension was 6 degrees 
(0 is normal).  The examination report also shows that the 
scar from the arthroscopy was healed, nontender, and 
nonkeloid.

A report of June 1998 reflects that the veteran was 
complaining of symptoms consistent with a torn posterior horn 
of the medical meniscus, including instability and 
intermittent swelling.  The surgeon thought that the veteran 
would benefit from another arthroscopy.  The veteran's knee 
had tenderness, a positive Lachman, pivot and drawer tests, 
and grinding and clicking along the posterior medial joint; 
X-rays showed that there were no degenerative changes.

A report of July 1998 shows that the veteran still had pain 
medially and the surgeon believed that a medial meniscectomy 
was needed.  The surgeon stated that the veteran could not 
walk more than 100 yards, the knee was unstable, and the knee 
had developed a Lachman and a pivot shift.  The veteran 
underwent an arthroscopy in July 1998.  The surgeon observed 
the knee through the entire range of motion, and the knee did 
not impinge anywhere.  The post-operative diagnosis was right 
knee instability. 

In a statement received in September 1998, the veteran wrote 
that his right knee had slowly worsened since a failed ACL 
graft in January 1997, and that he was no longer able to play 
certain sports such as or jogging or football and could no 
longer work as a concrete finisher and could not crawl.

The veteran's service-connected right knee status post ACL 
reconstruction is manifested by pivot shift or glide, patella 
baja, reactive synovitis, with some grinding and clicking 
along the posterior medial joint, slight laxity, and slight 
instability, which is contemplated by the currently assigned 
10 percent rating under DC 5257 for knee impairment of slight 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a. 

A rating in excess of 10 percent is not warranted for this 
disability, however, as the evidence of record does not show 
that the veteran's right knee status post ACL reconstruction 
is manifested by laxity or instability more nearly 
approximating a moderate degree.  Clinical findings in 
January 1997 even included normal collateral ligaments, 
normal patellofemoral joint, normal lateral weightbearing 
compartment, and normal medial weightbearing compartment with 
normal lateral and medial menisci.  The August 1997 VA 
examination findings included mild edema, with only 1/2 to 1+ 
laxity, with even negative laxity on other testing, with no 
incoordination.  The surgeon who performed the arthroscopies 
indicated on several occasions that there was right knee 
instability, but he never characterized that instability as 
even moderate.  For these reasons, the Board must conclude 
that the schedular criteria for assignment of initial rating 
in excess of 10 percent for right knee status post ACL 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5257. 

However, in order to recognize all of the impairment produced 
by the veteran's service-connected right knee disability, the 
Board finds that a separate 10 percent rating is warranted 
for right knee impairment due to limitation of motion 
(extension) of the right knee.  The Board has considered the 
evidence of record, including objective findings of extension 
to 6 degrees, with objective evidence of pain on motion 
(reactive pain expressed by groans, moans, facial grimacing, 
and flinching), and the veteran's subjective complaints of 
pain and limited motion of the right knee.  With 
considerations of pain on motion as indicated by DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995), and under the 
provisions of 38 C.F.R. § 4.40 and 4.45, the Board finds that 
the veteran's right knee disability is also manifested by 
pain to the medial and lateral aspect and on motion which 
functionally limits extension to more nearly approximately 10 
degrees.  Limitation of 10 degrees of extension warrants a 10 
percent rating, but not higher, under DC 5261.  38 C.F.R. 
§ 4.7.  For these reasons, the Board finds that the criteria 
for an initial rating of 10 percent have been met for right 
knee limitation of extension.  38 C.F.R. §§ 1155, 5107(a); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261.  The Board has also considered the use 
of staged ratings, but because the veteran's right knee 
symptomatology has remained fairly stable, even with 
consideration of arthroscopies and ACL reconstruction, staged 
ratings will not be applied in this case. 

The Board notes that the VA Office of General Counsel has 
issued two opinions to the effect that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257 (VAOGCPREC 23-97) and a separate 
rating may be awarded for under DC 5003 and 38 C.F.R. § 4.59 
when a veteran technically has full range of motion that is 
inhibited by pain (VAOGCPREC 9-98). However, in this 
veteran's case, arthroscopic examination in January 1997 and 
X-rays in June 1998 specifically revealed that there were no 
degenerative changes.  Because there is no objective X-ray 
evidence or other evidence of arthritis, a separate rating 
for arthritis with pain to a noncompensable level is not for 
consideration.  Moreover, any rating for arthritis would be 
based on limitation of motion, disability for which service 
connection has already been granted by the separately 
assigned 10 percent rating for limitation of extension.  See 
38 C.F.R. § 4.14 (1999) (VA disability compensation 
regulations provide that evaluation of the same disability 
under various diagnoses is to be avoided). 

As for the veteran's arthroscopy scar, the August 1997 
examination report reflects that the scar was healed, 
nontender, and nonkeloid at that time.  Thus, a separate 
rating will not be applied under DC 7803 or DC 7804 for 
scars, superficial, tender and painful on objective 
demonstration.  As a final matter, the Board also notes that 
there is no indication that the scar is causing any 
functional impairment of the right knee.



ORDER

The claim for an initial rating in excess of 10 percent for 
status post ACL reconstruction is denied.

A separate 10 percent initial rating for limitation of 
extension of the right knee is granted.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

